

116 HR 8107 IH: VA Emergency Department Safety Planning Act
U.S. House of Representatives
2020-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8107IN THE HOUSE OF REPRESENTATIVESAugust 25, 2020Mr. Levin of Michigan (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit to Congress a report on efforts by Department of Veterans Affairs to implement safety planning in emergency departments, and for other purposes.1.Short titleThis Act may be cited as the VA Emergency Department Safety Planning Act. 2.Report on efforts by Department of Veterans Affairs to implement safety planning in emergency departments(a)FindingsCongress makes the following findings:(1)The Department of Veterans Affairs must be more effective in its approach to reducing the burden of veteran suicide connected to mental health diagnoses, to include expansion of treatment delivered via telehealth methods and in rural areas.(2)An innovative project, known as Suicide Assessment and Follow-up Engagement: Veteran Emergency Treatment (in this subsection referred to as SAFE VET), was designed to help suicidal veterans seen at emergency departments within the Veterans Health Administration and was successfully implemented in five intervention sites beginning in 2010.(3)A 2018 study found that safety planning intervention under SAFE VET was associated with 45 percent fewer suicidal behaviors in the six-month period following emergency department care and more than double the odds of a veteran engaging in outpatient behavioral health care.(4)SAFE VET is a promising alternative and acceptable delivery of care system that augments the treatment of suicidal veterans in emergency departments of the Veterans Health Administration and helps ensure that those veterans have appropriate follow-up care.(5)Beginning in September 2018, the Veterans Health Administration implemented a suicide prevention program based on the findings of SAFE VET, known as the SPED program, for veterans presenting to the emergency department who are assessed to be at risk for suicide and are safe to be discharged home.(6)The SPED program includes issuance and update of a safety plan and post-discharge follow-up outreach for veterans to facilitate engagement in outpatient mental health care.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report on the efforts of the Secretary to implement a suicide prevention program for veterans presenting to an emergency department or urgent care center of the Veterans Health Administration who are assessed to be at risk for suicide and are safe to be discharged home, including a safety plan and post-discharge outreach for veterans to facilitate engagement in outpatient mental health care.(2)ElementsThe report required by paragraph (1) shall include the following:(A)An assessment of the implementation of the current operational policies and procedures of the SPED program at each medical center of the Department of Veterans Affairs, including an assessment of the following:(i)Training provided to clinicians or other personnel administering protocols under the SPED program.(ii)Any disparities in implementation of such protocols between medical centers.(iii)Current criteria used to measure the quality of such protocols including—(I)methodology used to assess the quality of a safety plan and post-discharge outreach for veterans; or(II)in the absence of such methodology, a proposed timeline and guidelines for creating a methodology to ensure compliance with the evidence-based model used under the Suicide Assessment and Follow-up Engagement: Veteran Emergency Treatment (SAFE VET) program of the Department.(B)An assessment of the implementation of the policies and procedures described in subparagraph (A), disaggregated by gender and by race and ethnicity, including the following:(i)An assessment of the quality and quantity of safety plans issued to veterans.(ii)An assessment of the quality and quantity of post-discharge outreach provided to veterans.(iii)The post-discharge rate of veteran engagement in outpatient mental health care, including attendance at not fewer than one individual mental health clinic appointment or admission to an inpatient or residential unit.(iv)The number of veterans who decline safety planning efforts during protocols under the SPED program.(v)The number of veterans who decline to participate in follow-up efforts within the SPED program.(C)A description of how SPED primary coordinators are deployed to support such efforts, including the following:(i)A description of the duties and responsibilities of such coordinators.(ii)The number and location of such coordinators.(iii)A description of training provided to such coordinators.(iv)An assessment of the other responsibilities for such coordinators and, if applicable, differences in patient outcomes when such responsibilities are full-time duties as opposed to secondary duties.(D)An assessment of the feasibility and advisability of expanding the total number and geographic distribution of SPED primary coordinators.(E)An assessment of the feasibility and advisability of providing services under the SPED program via telehealth channels, including an analysis of opportunities to leverage telehealth to better serve veterans in rural areas.(F)A description of the status of current capabilities and utilization of tracking mechanisms to monitor compliance, quality, and patient outcomes under the SPED program.(G)Such recommendations, including specific action items, as the Secretary considers appropriate with respect to how the Department can better implement the SPED program, including recommendations with respect to the following:(i)A process to standardize training under such program.(ii)Any resourcing requirements necessary to implement the SPED program throughout Veterans Health Administration, including by having a dedicated clinician responsible for administration of such program at each medical center.(iii)An analysis of current statutory authority and any changes necessary to fully implement the SPED program throughout the Veterans Health Administration.(iv)A timeline for the implementation of the SPED program through the Veterans Health Administration once full resourcing and an approved training plan are in place.(H)Such other matters as the Secretary considers appropriate.(c)DefinitionsIn this section:(1)The term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate; and(B)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives. (2)The term SPED primary coordinator means the main point of contact responsible for administering the SPED program at a medical center of the Department. (3)The term SPED program means the Safety Planning in Emergency Departments program of the Department of Veterans Affairs established in September 2018 for veterans presenting to the emergency department who are assessed to be at risk for suicide and are safe to be discharged home, which extends the evidence-based intervention for suicide prevention to all emergency departments of the Veterans Health Administration.